Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

.DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species II (Figs. 4, 14 and 15, claims 1-20) in the reply filed on 05/09/2022 is acknowledged.
Claim 12 should be withdrawn because claim 12 is drawn to unelected Embodiment of Figs. 5-6, wherein the width, in the first direction, of the first connecting portion is equal to a width of the corresponding one of the plurality of the lower penetration electrodes.  Correction is required.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2016/0099229).
As for claim 1, Choi discloses in Fig. 17 and the related text a semiconductor package, comprising: 
a lower semiconductor chip 700-4 having a first (upper) surface and a second (lower) surface, which are opposite to each other; 
an upper semiconductor chip 700-3 on the first surface of the lower semiconductor chip 700-4; 
a first insulating layer 710-4 [0098] between the first surface of the lower semiconductor chip 700-4 and the upper semiconductor chip 700-3; 
a second insulating layer 810 (sealing [0098]) between the first insulating layer 710-4 and the upper semiconductor chip 700-3; and 
a connection structure 715-4/745-4 penetrating the first insulating layer 710-4 and the second insulating layer 810 and being connected to the lower semiconductor chip 700-4 and the upper semiconductor chip 700-3, 
wherein the connection structure 715-4/745-4 comprises a first connecting portion 715-4 and a second connecting portion 745-4, which are respectively disposed in the first insulating layer 710-4 and the second insulating layer 810, 
wherein a width of the second connecting portion 745-4 in a first (horizontal) direction is larger than a width of the first connecting portion 715-4 in the first direction (fig. 17), 
wherein a thickness of the second connecting portion 745-4 in a second (vertical) direction is greater than a thickness of the first connecting portion 715-4 in the second direction (fig. 17), and 
wherein the first (horizontal) direction is parallel to the first surface of the lower semiconductor chip 700-4 and the second (vertical) direction is perpendicular to the first surface of the lower semiconductor chip 700-4 (fig. 17).  

As for claim 2, Choi discloses the semiconductor package of claim 1, wherein the first insulating layer 710-4 is directly bonded to the second insulating layer 810 (fig. 17).  

As for claim 3, Choi discloses the semiconductor package of claim 2, wherein a thickness of the second insulating layer 810 in the second direction is greater than the thickness of the first insulating layer 710-4 in the second direction.

As for claim 4, Choi discloses the semiconductor package of claim 1, wherein the second connecting portion 745-4 extends onto the first insulating layer 710-4 in the first direction, and wherein the first insulating layer 710-4 is interposed between a bottom surface of the second connecting portion 745-4 and the first surface of the lower semiconductor chip 700-4 (fig. 17).  

As for claim 5, Choi discloses the semiconductor package of claim 4, wherein the first insulating layer 710-4 is in contact with the bottom surface of the second connecting portion 745-4 and a side surface of the first connecting portion 715-4 (fig. 17).  

As for claim 6, Choi discloses the semiconductor package of claim 1, wherein the first connecting portion 715-4 has a first side surface and a second side surface, which are opposite to each other in the first direction (figs. 1-2), and wherein the second connecting portion 745-4 extends beyond the first side surface of the first connecting portion 715-4 in the first direction and extends beyond the second side surface of the first connecting portion 715-4 in a direction opposite to the first direction (figs. 17).  

As for claim 7, Choi discloses the semiconductor package of claim 6, Page 39 of 45SAM-58281 wherein a bottom surface of the second connecting portion 745-4 has a first portion adjacent to the first side surface of the first connecting portion 715-4 and a second portion adjacent to the second side surface of the first connecting portion 715-4, and wherein the first insulating layer 710-4 is interposed between the first surface of the lower semiconductor chip 700-4 and the first portion of the bottom surface of the second connecting portion 745-4, and between the first surface of the lower semiconductor chip 700-4 and the second portion of the bottom surface of the second connecting portion 745-4 (fig. 17).  

As for claim 8, Choi discloses the semiconductor package of claim 7, wherein the first insulating layer 710-4 is in contact with the first and second side surfaces of the first connecting portion 715-4 and the first and second portions of the bottom surface of the second connecting portion 745-4 (fig. 17).  

As for claim 9, Choi discloses the semiconductor package of claim 1, wherein the first connecting portion 715-4 and the second connecting portion (portion of the second connecting portion 745-4) are formed of the same material as each other ([0039]-[0040]). 

As for claim 10, Choi discloses the semiconductor package of claim 1, wherein the lower semiconductor chip 700-4 comprises: a lower circuit layer 750 adjacent to the second surface of the lower semiconductor chip 700-4; and a plurality of lower penetration electrodes 720-4 extending from the first surface of the lower semiconductor chip 700-4 toward the second surface of the lower semiconductor chip 700-4 such that the plurality of lower penetration electrodes 720-4 are connected to the lower circuit layer 750, and Page 40 of 45SAM-58281 wherein the first connecting portion 715-4 is connected to a corresponding one of the plurality of lower penetration electrodes 720-4 (fig. 17).  

As for claim 11, Choi discloses the semiconductor package of claim 10, wherein the width, in the first direction, of the first connecting portion 715-4 is larger than a width, in the first direction, of the corresponding one of the plurality of lower penetration electrodes 720-4 (fig. 17).  

As for claim 12, Choi discloses the semiconductor package of claim 1, wherein the width (of a portion of), in the first direction, of the first connecting portion 106 is equal to a width of the corresponding one of the plurality of the lower penetration electrodes 74 (Claim does not require maximum/total width, in the first direction, of the first connecting portion is equal to a maximum/total width of the corresponding one of the plurality of the lower penetration electrodes. Therefore, for broad interpretation, a width of any portion of the first connecting portion considers as the width of the first connecting portion and a width of any portion of the corresponding one of the plurality of the lower penetration electrodes considers as a width of the corresponding one of the plurality of the lower penetration electrodes).  

As for claim 14, Choi discloses the semiconductor package of claim 10, wherein the upper semiconductor chip 700-3 has a third (lower) surface facing the first surface of the lower semiconductor chip 700-4, and wherein the upper semiconductor chip comprises an upper circuit layer 720-3 adjacent to the third surface of the upper semiconductor chip 700-3 (fig. 17).  

As for claim 15, Choi discloses the semiconductor package of claim 14, wherein the first insulating layer 710-4, the second insulating layer 810, and the connection structure 715-4/745-4 are disposed between the first surface of the lower semiconductor chip 700-4 and the third surface of the upper semiconductor chip 700-3, and wherein the second connecting portion 745-4 is connected to a corresponding one of a plurality of upper interconnection patterns 720-3 in the upper circuit layer of the upper semiconductor chip 700-3 (fig. 17).  

As for claim 16, Choi discloses in Fig. 17 and the related text a semiconductor package, comprising: 
a lower semiconductor chip 700-4 having a first (upper) surface and a second (lower) surface, which are opposite to each other; 
a plurality of upper semiconductor chips 700-3/700-2 vertically stacked on the first surface of the lower semiconductor chip 700-4, the plurality of upper semiconductor chips 700-3/700-2 comprising a first upper Page 42 of 45SAM-58281semiconductor chip 700-3 and a second upper semiconductor chip 700-2, which are adjacent to each other; 
a first insulating layer 710-3 between the first upper semiconductor chip 700-3 and the second upper semiconductor chip 700-2; 
a second insulating layer 810 between the first insulating layer 710-3 and the second upper semiconductor chip 700-2; and 
a connection structure 715-3/745-3 penetrating the first and second insulating layers 710-3/810 and being connected to the first and second upper semiconductor chips 700-3/700-2, 
wherein the connection structure 715-3/745-3 comprises a first connecting portion 715-3 in the first insulating layer 710-3 and a second connecting portion 745-3 in the second insulating layer 810, 
wherein a width, in a first (horizontal) direction, of the second connecting portion 745-3 is larger than a width, in the first direction, of the first connecting portion 715-3 (fig. 17), 
wherein a thickness, in a second direction, of the second connecting portion 745-3 is larger than a thickness, in the second direction, of the first connecting portion 715-3, and 
wherein the first direction is parallel to the first surface of the lower semiconductor chip 700-4 and the second direction is perpendicular to the first surface of the lower semiconductor chip 700-4 (fig. 17).  

As for claim 17, Choi discloses the semiconductor package of claim 16, wherein the first insulating layer 710-3 is directly bonded to the second insulating layer 810 (fig. 17).  

As for claim 18, Choi discloses the semiconductor package of claim 16, wherein the second connecting portion 745-3 extends onto the first insulating layer 710-3 in the first direction, and wherein the first insulating layer 710-3 is interposed between a bottom surface of the second Page 43 of 45SAM-58281connecting portion 745-3 and the first upper semiconductor chip 700-3 (fig. 17).  

As for claim 19, Choi discloses the semiconductor package of claim 16, wherein each of the first and second upper semiconductor chips 700-3/700-2 has a third (lower) surface and a fourth (upper) surface, which are opposite to each other, wherein each of the first and second upper semiconductor chips 700-3/700-2 has an upper circuit layer 725-3/720-2 adjacent to the third surface, and wherein the first insulating layer 710-3, the second insulating layer 810, and the connection structure 715-3/745-3 are disposed between the fourth surface of the first upper semiconductor chip 700-3 and the third surface of the second upper semiconductor chip 700-2 (fig. 17).  

As for claim 20, Choi discloses the semiconductor package of claim 19, wherein the first upper semiconductor chip 700-3 comprises an upper penetration electrode 720-3, which extends from the fourth surface of the first upper semiconductor chip 700-3 toward the third surface thereof to be connected to the upper circuit layer 725-3 of the first upper semiconductor chip 700-3, wherein the first connecting portion 715-3 is connected to the upper penetration electrode 720-3 of the first upper semiconductor chip 700-3, and wherein the second connecting portion 745-3 is connected to an upper interconnection line pattern 720-2 in the upper circuit layer 720-2 of the second upper semiconductor chip 700-2 (fig. 17).

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2020/135677)
As for claim 1, Chang et al. disclose in Figs. 1-23 and the related text a semiconductor package, comprising: 
a lower semiconductor chip 71 (78/80/72/74/81/88) having a first (upper) surface and a second (lower) surface, which are opposite to each other; 
an upper semiconductor chip 22 (24/26/28/23/32) on the first surface of the lower semiconductor chip 71; 
a first insulating layer 110 ([0031] and [0048)] between the first surface of the lower semiconductor chip 71 and the upper semiconductor chip 22; 
a second insulating layer 114/60 ([0031] and [0050]) between the first insulating layer 110 and the upper semiconductor chip 22; and 
a connection structure 106/(112/54) penetrating the first insulating layer 110 and the second insulating layer 114/60 and being connected to the lower semiconductor chip 71 and the upper semiconductor chip 22, 
wherein the connection structure 106/(112/54) comprises a first connecting portion 106 and a second connecting portion 112/54, which are respectively disposed in the first insulating layer 110 and the second insulating layer 114/60, 
wherein a width of (portion 112 of) the second connecting portion 112/54 in a first (horizontal) direction is larger than a width of the first connecting portion 106 in the first direction (fig. 17), 
wherein a thickness of the second connecting portion 112/54 in a second (vertical) direction is greater than a thickness of the first connecting portion 106 in the second direction (fig. 17), and 
wherein the first (horizontal) direction is parallel to the first surface of the lower semiconductor chip 700-4 and the second (vertical) direction is perpendicular to the first surface of the lower semiconductor chip 700-4 (fig. 1-2).  

As for claim 13, Chang et al. disclose the semiconductor package of claim 1, wherein the second connecting portion 112/54 of the connection structure includes a connection pad 50 (fig. 2) recessed region (fig. 2), wherein the connection structure is one of a plurality of connection structures (fig. 23), wherein the lower semiconductor chip 71 comprises: a lower circuit layer 76/86 adjacent to the second surface of the lower semiconductor chip 71; and a plurality of lower penetration electrodes 74 extending from the first surface of the lower semiconductor chip 71 toward the second surface of the lower semiconductor chip 71 such that the plurality of lower penetration electrodes 74 are connected to the lower circuit layer 76/86, 
wherein each of the plurality of lower penetration electrodes 74 further extends toward a recessed region of a connection pad 50 (fig. 23) of a Page 41 of 45SAM-58281 corresponding one of the plurality of connection structures (fig. 23), 
and wherein a portion 106, which is surrounded by the first insulating layer 110, of a further extending portion 102 of each of the plurality of lower penetration electrodes 74 corresponds to a first connecting portion 106 of a corresponding one of the plurality of connection structures (fig. 23).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811